     Case 4:19-cv-03807 Document 1-2 Filed on 10/03/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ALMOND ENTERPRISES, LLC                         §
                                                §
v.                                              §       CIVIL ACTION NO. 4:19-cv-3807
                                                §
TRAVELERS CASUALTY INSURANCE                    §       JURY DEMANDED
COMPANY OF AMERICA                              §
                                                §

                                    Exhibit A
                          INDEX OF MATTERS BEING FILED

       In compliance with Local Rule 81, the following matters are filed with Defendant’s

Notice of Removal in the above-referenced action:

       1.     Notice of Removal, with the following exhibits attached:

              Exhibit A      Index of Matters Being Filed

              Exhibit B      List of All Counsel of Record and Parties Represented

              Exhibit C      Civil Docket Sheet in the State Court Action

              Exhibit D      Plaintiff’s Original Petition, filed 7/25/19

              Exhibit E      Plaintiff’s pre-suit letter dated August 10, 2018, with submitted
                             claim documents totaling $67,876.67




                                                1
     Case 4:19-cv-03807 Document 1-2 Filed on 10/03/19 in TXSD Page 2 of 2



                                          Respectfully submitted,

                                          MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                          By: /s/ Melinda R. Burke
                                                 Melinda R. Burke
                                                 E-Mail: burke@mdjwlaw.com
                                                 State Bar No. 03403030
                                                 Federal I.D. 425268
                                                 9111 Cypress Waters Blvd., Suite 250
                                                 Dallas, Texas 75019
                                                 Telephone: (214) 420-5500
                                                 Facsimile: (214) 420-5501

                                          ATTORNEY-IN-CHARGE FOR DEFENDANT
                                          TRAVELERS CASUALTY INSURANCE
                                          COMPANY OF AMERICA


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on
October 3, 2019.

       Jeffrey W. Gillespie
       4625 San Felipe, Suite 1100
       Houston, Texas 77027
       Fax: (888) 389-8178
       Email: jwgill@swbell.net

                                                         /s/ Melinda R. Burke
                                                         Melinda R. Burke




                                             2
